Exhibit 10.2

THIRD AMENDMENT TO

CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
October 28, 2020 is entered into by and among Graham Corporation, a Delaware
corporation (the “Borrower”), the other Loan Parties party hereto, the Lenders
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(“Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders and Administrative Agent are parties to that
certain Credit Agreement dated as of December 2, 2015 (as amended, and as the
same may be further amended, modified, supplemented or restated from time to
time, the “Existing Credit Agreement,” and as the Existing Credit Agreement is
amended and modified by this Amendment, the “Credit Agreement”); and

WHEREAS, Energy Steel & Supply Co. was originally a party to the Existing Credit
Agreement but has since been sold and released therefrom; and

WHEREAS, the parties hereto desire to amend certain provisions of the Existing
Credit Agreement on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

SECTION 1

INCORPORATION OF RECITALS; DEFINED TERMS

The Borrower acknowledges that the Recitals set forth above are true and correct
and an integral part of this Amendment. The Recitals set forth above (including
the defined terms therein) are hereby incorporated into this Amendment by
reference. All other capitalized terms used in this Amendment without definition
shall have the same meanings herein as are ascribed to such terms in the
Existing Credit Agreement.

SECTION 2

AMENDMENT TO EXISTING CREDIT AGREEMENT

2.1 Amendments to Negative Covenants.

 

  (a)

Section 6.01 of the Existing Credit Agreement is hereby amended by amending and
restating clause (k) in its entirety to read as set forth below:

 

1



--------------------------------------------------------------------------------

(k) a line of credit from HSBC, N.A. to Borrower in the maximum principal amount
of $15,000,000.00 (the “HSBC Debt”).

SECTION 3

REPRESENTATIONS AND WARRANTIES

The Loan Parties hereby represent and warrant to the Administrative Agent and
the Lenders that:

3.1 Due Authorization, etc. The execution and delivery of this Amendment by the
Loan Parties and the performance of each Loan Party’s obligations hereunder are
duly authorized by all necessary corporate or limited liability company action,
do not require any filing or registration with or approval or consent of any
governmental agency or authority, do not and will not conflict with, result in
any violation of or constitute any default under any provision of its articles
of organization, or operating agreement or that of any of the Loan Parties’
Subsidiaries or any material agreement or other document binding upon or
applicable to it or any of its Subsidiaries (or any of their respective
properties) or any material law or governmental regulation or court decree or
order applicable to it or any of its Subsidiaries, and will not result in or
require the creation or imposition of any Lien in any of its properties or the
properties of any of its Subsidiaries pursuant to the provisions of any
agreement binding upon or applicable to it or any of its Subsidiaries.

3.2 Validity. This Amendment has been duly executed and delivered by the Loan
Parties and, together with the Credit Agreement, constitutes a legal, valid and
binding obligation of the Loan Parties, enforceable against the Loan Parties in
accordance with its terms subject, as to enforcement only, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of the rights of creditors generally.

3.3 Existing Representations and Warranties. Each of the Loan Parties hereby
represents and warrants to Administrative Agent and the Lenders that, as of the
date of this Amendment, the representations and warranties contained in Article
III of the Existing Credit Agreement are true and correct on the date of this
Amendment, except to the extent that such representations and warranties solely
relate to an earlier date.

SECTION 4

CONDITIONS PRECEDENT

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:

4.1 Receipt of Documents: The Administrative Agent and the Required Lenders
shall have received all of the following, each in form and substance
satisfactory to the Administrative Agent and the Required Lenders:

 

2



--------------------------------------------------------------------------------

(a) Amendment. A counterpart original of this Amendment duly executed by the
Loan Parties party hereto;

(b) Other. Such other documents as the Administrative Agent may reasonably
request.

SECTION 5

MISCELLANEOUS

5.1 Documents Remain in Effect. Except as specified in Section 2 of this
Amendment and in this paragraph, the Existing Credit Agreement and the other
Loan Documents remain in full force and effect and each of the Loan Parties
hereby ratifies, adopts and confirms its representations, warranties, agreements
and covenants contained in, and obligations and liabilities under, the Existing
Credit Agreement, as amended by this Amendment, and the other Loan Documents.

5.2 Reference to Credit Agreement. On and after the effective date of this
Amendment, each reference in the Existing Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Credit Agreement” in any Loan Documents, or other agreements, documents or
other instruments executed and delivered pursuant to the Existing Credit
Agreement, shall mean and be a reference to the Credit Agreement.

5.3 No Waiver. Except as specifically set forth in Section 2 of this Amendment,
this Amendment does not constitute a waiver or consent of any other terms or
provisions of the Credit Agreement and the Credit Parties are under no
obligation to grant any waiver or consent in the future. Any waiver, consent or
modification of the Credit Agreement shall be valid only if documented in a
writing executed in accordance with the Credit Agreement, and then only to the
extent specifically set forth in such writing. The manner of execution and
delivery of this letter shall not establish a course of dealing between the
Credit Parties and the Loan Parties in respect of the Loans. The Credit Parties
reserve all rights and remedies provided under the Loan Documents and applicable
law.

5.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

5.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
The words “executed,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Amendment and the transactions contemplated hereby
or thereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable

 

3



--------------------------------------------------------------------------------

law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

5.6 Expenses. Each of the Loan Parties agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Lenders
(including reasonable fees, charges and disbursements of Administrative Agent’s
attorneys) in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. In addition, each Loan Party agrees to pay, and save the
Administrative Agent and the Lenders harmless from all liability for, any stamp
or other taxes which may be payable in connection with the execution or delivery
of this Amendment, the borrowings under the Credit Agreement, and the execution
and delivery of any instruments or documents provided for herein or delivered or
to be delivered hereunder or in connection herewith, in each case to the same
extent required under the Credit Agreement. All obligations provided in this
Section 5.6 shall survive any termination of this Amendment or the Credit
Agreement.

5.7 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York. Wherever possible, each provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable laws, but if any provision of this Amendment shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.

5.8 Successors. This Amendment shall be binding upon each Loan Party, each
Credit Party, and their respective successors and assigns, and shall inure to
the benefit of each Loan Party, each Credit Party, and the successors and
assigns of each Credit Party.

5.9 Oral Agreements Not Binding. Except as set forth herein, as of the date this
Amendment is executed, there are no offers outstanding from the Administrative
Agent or the Lenders to the Borrower with respect to the amendments and other
agreements set forth herein. Any prior offer by the Administrative Agent or the
Lenders, whether oral or written is hereby rescinded in full. There are no oral
agreements between Administrative Agent or the Lenders, on the one hand, and the
Loan Parties, on the other hand; any agreements concerning the Administrative
Agent’s and the Lenders’ liabilities are expressed only in this Amendment, the
Credit Agreement and the existing Loan Documents.

5.10 Release. Each Loan Party hereby acknowledges and agrees that: (a) neither
it nor any of its respective Subsidiaries has any claim or cause of action
against Administrative Agent or any other Secured Party (or any of the
directors, officers, employees, agents, attorneys or consultants of any of the
foregoing) and (b) the Administrative Agent and the other Secured Parties have
heretofore properly performed and satisfied in a timely manner all of their
obligations to each Loan Party, and all of their respective Subsidiaries and
Affiliates. Notwithstanding the foregoing, the Administrative Agent and the
other Secured Parties wish (and the Loan Parties agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would

 

4



--------------------------------------------------------------------------------

impair or otherwise adversely affect any of their rights, interests, security
and/or remedies. Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party (for
itself and its Subsidiaries and Affiliates and the successors, assigns, heirs
and representatives of each of the foregoing) (collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Administrative Agent and the other Secured Parties,
together with their respective Affiliates, and each of the directors, officers,
employees, agents, attorneys and consultants of each of the foregoing
(collectively, the “Released Parties”), from any and all debts, claims,
allegations, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done, in each case, on or prior to the
date hereof directly arising out of, connected with or related to this
Amendment, the Credit Agreement or any other Loan Document, or any act, event or
transaction related or attendant thereto, or the agreements of Administrative
Agent and the other Secured Parties contained therein, or the possession, use,
operation or control of any of the assets of any Loan Party, or the making of
any Loans or other advances, or the management of such Loans or other advances
or the Collateral. Each Loan Party represents and warrants that it has no
knowledge of any claim by any Releasor against any Released Party or of any
facts or acts or omissions of any Released Party which on the date hereof would
be the basis of a claim by any Releasor against any Released Party which would
not be released hereby.

[signature page attached]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed and delivered by their respective
authorized officers as of the date first above written.

 

GRAHAM CORPORATION, a Delaware corporation By:  

/s/ Jeffrey Glajch

Name:   Jeffrey Glajch Title:   Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and Issuing Bank By:  

/s/ Elizabeth A. Jordan

Name:   Elizabeth A. Jordan Title:   Authorized Officer

 

[Signature page to Third Amendment to Credit Agreement]